Citation Nr: 0001261	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  93-26 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel

INTRODUCTION

The veteran's active military service extended from October 
1960 to October 1964 and from October 1967 to February 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine which, in part, denied a total rating based on 
individual unemployability.  The veteran testified at a 
personal hearing in February 1994, and in August 1994 the 
hearing officer confirmed the denial.  In January 1999, a 
videoconference hearing was held before the undersigned Board 
member.

This case was previously before the Board in November 1996 
and again in March 1999 when it was remanded for additional 
development.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Service connection is in effect for the following:  
dysthymic disorder rated 30 percent disabling, metastatic 
papillary thyroid cancer with metastasis from the lymph nodes 
rated 10 percent disabling, tendonitis of the right wrist 
rated 10 percent disabling, residuals of contusion to the 
left elbow with bursitis and tenderness rated 10 percent 
disabling, residuals of a left shoulder injury with mild 
bursitis and tendonitis rated 10 percent disabling, carpal 
tunnel syndrome of the right and left hand rated 10 percent 
disabling each, hypertension rated 10 percent disabling, and 
several noncompensable disabilities including a left eye 
scar, a scar on the left shin and residuals of a left 
inguinal hernia repair.  The combined schedular rating is 70 
percent.

3.  The veteran has completed two undergraduate college 
degrees and has occupational experience as a cashier at a 
department store where he is currently employed part time 16 
hours a week; he was last employed full time in April 1991 as 
a field engineer in a shipyard.

4.  A vocational rehabilitation assessment found that the 
veteran was not capable of holding full time or part time 
substantial employment.

5.  The veteran is unemployable due to his service-connected 
disabilities.


CONCLUSION OF LAW

A total disability rating based on individual unemployability 
due to service-connected disabilities is warranted. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for a total rating based on individual 
unemployability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Stanton v. Brown, 5 Vet. 
App. 563, 571 (1993) (where an appellant stated that he could 
no longer seek or maintain employment, he presented a well-
grounded claim for a total disability rating).  All relevant 
facts have been properly developed on remand, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

To establish a total disability rating based on individual 
unemployability due to service-connected disabilities, the 
evidence must show that the veteran is unable to obtain or 
retain substantially gainful employment because of service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (1999).  
In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (1999). 
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (1999).

The applicable laws and regulations provide that a total 
rating for compensation may be assigned where the scheduler 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16(a) 
(1999).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular, 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16(a).

In this case, service connection is in effect for the 
following:  dysthymic disorder rated 30 percent disabling, 
metastatic papillary thyroid cancer with metastasis from the 
lymph nodes rated 10 percent disabling, tendonitis of the 
right wrist rated 10 percent disabling, residuals of 
contusion to the left elbow with bursitis and tenderness 
rated 10 percent disabling, residuals of a left shoulder 
injury with mild bursitis and tendonitis rated 10 percent 
disabling, carpal tunnel syndrome of the right and left hand 
rated 10 percent disabling each, hypertension rated 10 
percent disabling, and several noncompensable disabilities 
including a left eye scar, a scar on the left shin and 
residuals of a left inguinal hernia repair.  The combined 
schedular rating is 70 percent.

At this point, the Board notes that in the previous remand it 
had determined that the veteran did not meet either the 
criteria of having one service-connected disability of 60 
percent disabling, or a combined rating of 70 percent with a 
single disability rated 40 percent.  Upon further review of 
the record and the applicable regulation, the Board agrees 
with the contention of the veteran's representative that he 
does meet the latter of the above-listed alternate 
requirements, i.e., he has a combined 70 percent rating with 
a single disability rated, at least, 40 percent.  This 40 
percent single rating is computed (per 38 C.F.R. § 4.16(a)) 
using his five service-connected disabilities involving the 
upper extremities that combine to exceed 40 percent.  These 
are:  

1.  Tendonitis of the right wrist rated 10 percent 
disabling;

2.  Residuals of contusion to the left elbow with 
bursitis and tenderness rated 10 percent disabling;

3.  Residuals of a left shoulder injury with mild 
bursitis and tendonitis rated 10 percent disabling;

4.  Carpal tunnel syndrome of the right (major) hand 
rated 10 percent disabling; and 

5.  Carpal tunnel syndrome of the left (minor) hand 
rated 10 percent disabling.

These disabilities combine to 41 percent.  See 38 C.F.R. 
§ 4.25(a).  Adding the bilateral factor of 4.1 percent brings 
the single disability rating (for disabilities of the upper 
extremities) to 45 percent.  See 38 C.F.R. § 4.26(a).  As 
such, the minimum percentage requirements under 38 C.F.R. 
§ 4.16(a) (1999) have been met.  However, in addition to 
satisfying the percentage requirements, the evidence must 
show that the veteran is unemployable as a direct result of 
his service-connected disabilities.

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") noted that:

For a veteran to prevail on a claim based 
on unemployability, it is necessary that 
the record reflect some factor which 
takes the claimant's case outside the 
norm of such veteran.  See 38 C.F.R. 
§§ 4.1, 4.15 (1992).  The sole fact that 
a claimant is unemployed or has 
difficulty obtaining employment is not 
enough.  A high rating in itself is a 
recognition that the impairment makes it 
difficult to obtain and keep employment.  
The question is whether the veteran is 
capable of performing the physical and 
mental acts required by employment, not 
whether the veteran can find employment.  
See 38 C.F.R. § 4.16(a) (1992).

In the veteran's VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, dated in May 
1993, he indicated that he had four years of college 
education, and last worked full time in 1991 at a shipyard, 
an occupation he held for approximately 4 months.

On April 1991 VA examination it was noted that the veteran 
had thyroid cancer diagnosed in service.  This was 
successfully treated by thyroidectomy but he developed 
hypothyroidism and carpal tunnel syndrome, related to his 
hypothyroidism.  His hands now had pain and numbness, greater 
on the right and with use.  The examiner noted that the 
veteran's hand complaints should resolve with the proper dose 
of Synthroid.  He had a history of left inguinal hernia 
repair, noted by the examiner to be without residuals.  His 
elbow had been injured during service and was now slightly 
tender.  His left shoulder had been injured twice, and now he 
only had occasional aching on movement.  He had tendonitis in 
the right wrist which also ached only occasionally.  His 
hypertension was reported to be under fair control with 
medication.  

In a July 1992 letter from a VA physician, the veteran was 
noted to have bilateral carpal tunnel syndrome of his hands.  
This condition was described as precluding employment 
requiring fine motor use of the hands.  Another letter also 
dated in July 1992 from one of the physicians treating him 
for thyroid cancer indicated that his carpal tunnel syndrome 
was severe and "caused him much difficulty in terms of 
working."

Based in part on the above medical evidence and opinions, the 
veteran was awarded disability benefits from the Social 
Security Administration (SSA) in a November 1992 
determination.

The veteran provided testimony in a personal hearing before a 
hearing officer at the RO in February 1994.  He stated that 
he was currently enrolled in a fine arts program at the 
University of Southern Maine, working on his bachelor of Fine 
Arts degree with the intent to teach.  He stated that he wore 
braces on his wrists because of the carpal tunnel syndrome 
but took them off during drawing class because he had great 
difficulty manipulating charcoal or pencil with them on.  
This would cause his hands to hurt a great deal.  He also 
expressed some doubt about his ability to obtain gainful 
employment teaching art in his local area of Maine.  

In November 1996, the Board remanded the veteran's claim for 
additional development to include VA examinations and 
opinions regarding the veteran's employability.  The veteran 
was provided a general VA compensation and pension 
examination in February 1997.  His thyroid cancer was noted 
to be without any recurrence.  With regard to his hands, he 
complained of occasional right hand numbness and an inability 
to carry heavy objects for prolonged periods of time.  He 
described wearing wrist splints intermittently which did seem 
to cause some improvement in his symptoms.  Because of his 
shoulder, he was unable to tolerate any overhead work.  
In March 1997, the veteran was provided a post-traumatic 
stress disorder (PTSD) examination, apparently in response to 
erroneous remand instructions which requested an evaluation 
of his PTSD.  Although the examiner noted that the veteran 
did not appear to have PTSD, he did note the following:

His condition more appropriately would be 
described as an adjustment disorder with 
depressed mood, specifically in response 
to the changed physical status and 
limitations as the long-term consequences 
of his thyroid cancer.  He has marked 
distress about his physical conditions 
and significant impairment in 
social/occupational/academic functioning.

Regarding the question of the degree to which the veteran's 
psychiatric disorder affects his occupational and social 
functioning, the examiner noted that there was impairment due 
to mild symptoms only during periods of significant stress.  
He added that "it should be noted that the stress is ongoing 
and chronic because of the chronic nature of his physical 
problems, so these symptoms are not transient, but they do 
not cause inability to perform occupational tasks."  

On further evaluation of the veteran's medical condition in 
June 1997, a VA examiner stated that the veteran would 
probably not be able to tolerate a manual labor type job and 
would require a sedentary job.  

In a January 1999 videoconference hearing, the veteran 
testified that despite two undergraduate degrees, he had been 
unable to obtain employment due to his service-connected 
disabilities, other than working 16 hours per week at Wal-
Mart. He also reported that a "fifth year" extended teachers' 
program was available at the University of Southern Maine, 
where he received his second degree in fine arts.  However, 
he was unable to attend it because of two knee operations.  
Subsequently, he was disenrolled in the vocational 
rehabilitation program.  

In March 1999, the Board again remanded the claim, partly to 
obtain the veteran's missing vocational rehabilitation file, 
and partly for the RO to consider new issues raised by the 
veteran which were considered inextricably intertwined with 
the issue of individual unemployability.  In August 1999, the 
RO denied service connection for these additional issues.

The veteran's vocational rehabilitation folder was associated 
with the claims file.  A note dated in October 1997 shows 
that the veteran would not be attending school starting the 
following fall because he was not physically able.  He was 
informed that VA would be discontinuing his case under 
Chapter 31 due to his physical limitations.  The case manager 
noted that it was apparent that the veteran was not 
"physically capable of holding full time or even part time 
substantial employment."

The Board finds that the veteran is unemployable, relying 
principally on the opinion of his vocational rehabilitation 
case manager noted above.  While it is apparent that the 
veteran also suffers from nonservice connected disabilities, 
which were considered along with his service-connected 
disabilities in the determination of the SSA that he was 
unemployable, it is also clear that his primary disability is 
in working with his hands.  As his vocational goals have been 
directed towards a career in art, and he is significantly 
impaired in the use of his hands and upper extremities due to 
his service-connected disabilities, the Board concludes that 
he is effectively precluded from seeking employment in this 
field due to his service-connected disabilities and any other 
employment he would obtain would be no more than marginal 
employment.

It is impossible to say with absolute certainty that the 
service-connected disabilities alone would prevent the 
veteran from securing or following a gainful occupation in 
light of his education and experience.  However, the Board 
finds that the evidence for and against the claim is in 
equipoise and, in consideration of the principle of 
reasonable doubt, the veteran prevails.  Accordingly, a total 
rating based on individual unemployability is warranted in 
this case.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102, 3.321(b), 4.16 (1999).  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  
ORDER

A total disability rating based on individual unemployability 
due to service connected disabilities is granted, subject to 
the regulations governing payment of monetary awards.




		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

